Citation Nr: 0321956	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Stephen G. Allen, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from June 1957 to 
December 1981.  The veteran died in December 1997 and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was previously remanded by 
the Board in February 2001.

In a September 2002 decision, the Board denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for entitlement to accrued benefits.  
Although the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 was developed for appellate 
review, the Board took no action on this issue in light of a 
temporary stay of processing of certain such claims imposed 
by the United States Court of Appeals for the Federal Circuit 
in Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  For 
reasons which will be discussed at a later point below, the 
Board is of the opinion that remand of the issue remaining on 
appeal is in order.

The Board notes that the appellant and Milward Funeral 
Directors, Inc., filed applications for burial benefits dated 
in December 1999; the appellant reported at that time that 
her daughter, and not her, had paid for a portion of the 
veteran's burial expenses.  In April 2000 the RO denied the 
claim for burial benefits, addressing the denial letter to 
Milward Funeral Directors, Inc., with a copy to the 
appellant.  In a September 2000 statement submitted to the 
Board, the appellant's representative suggested that the 
appellant was seeking appellate review of the April 2000 
decision denying entitlement to burial benefits.  The Board, 
in February 2001, advised the appellant and her 
representative that any notice of disagreement with the April 
2000 decision could not be filed with the Board, but must 
instead be filed with the RO 


within the time allowed.  See 38 U.S.C.A. § 7105 (West 2002); 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996).  Although the 
case was thereafter returned to the RO in March 2001, no 
further communication from the appellant, her representative, 
or Milward Funeral Directors, Inc. was received.  In light of 
the above, the Board concludes that neither the appellant nor 
Milward Funeral Directors, Inc. is seeking appellate review 
of the April 2000 decision denying entitlement to burial 
benefits.


REMAND

The appellant contends that she is entitled to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.  The record 
reflects that at the time of his death, the veteran was not 
rated totally disabled by VA for a continuous period of 10 
years prior to his death, or at least five years from his 
release from active duty.  The appellant primarily contends 
that clear and unmistakable error (CUE) exists in rating 
decisions of March 26, 1982; May 10, 1982; July 20, 1994; and 
October 21, 1997 (the Board notes that while the appellant's 
representative identified the three earliest pertinent rating 
decisions challenged as dated April 1, 1982; June 3, 1982; 
and August 8, 1994, he apparently confused the dates of the 
actual rating decisions with the dates of notification of the 
rating decisions).  She argues that absent CUE in the 
referenced rating decisions, the veteran would have been 
rated totally disabled by VA for the requisite period of 
time.

As indicated previously, the United States Court of Appeals 
for the Federal Circuit in Nat'l Org. of Veterans' Advocates, 
Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) imposed a stay on proceedings involving certain claims 
for DIC benefits under section 1318.  In January 2003, the 
Federal Circuit refused to lift the stay on proceedings 
involving certain claims for DIC benefits under section 1318, 
although the terms of the stay imposed by the earlier 
decision were clarified somewhat.  See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 


314 F.3d 1373 (Fed. Cir. 2003).  Specifically, the Federal 
Circuit indicated that the referenced stay on proceedings now 
affected only those claims based on 38 U.S.C.A. § 1318 where 
the survivor seeks to reopen a claim on grounds of new and 
material evidence.

In the instant case, while the appellant seeks to establish 
entitlement to benefits under 38 U.S.C.A. § 1318 on the basis 
of CUE in certain rating decisions, see 38 C.F.R. 
§ 3.22(b)(3) (2002), she does not appear to be attempting to 
reopen a claim on grounds of new and material evidence.  
Accordingly, the Board finds that the stay imposed by the 
Federal Circuit no longer applies to the instant claim.

Turning to the claim itself, the Board notes that on November 
9, 2000, during the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The record reflects that while the appellant arguably has 
been advised, through a March 2001 correspondence from the 
RO, of what evidence VA would obtain for her and of what 
evidence she was responsible for submitting, she has not been 
adequately advised as to the information needed to 
substantiate a claim under § 1318.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  Further procedural development is consequently 
required prior to adjudication of the instant appeal. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development 


action required by the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the remaining issue on 
appeal, to include consideration of 
whether there is CUE in rating 
decisions of March 26, 1982, May 10, 
1982, July 20, 1994 and October 21, 
1997, such that the veteran would 
otherwise have been rated totally 
disabled.  The RO should give 
appropriate consideration to the 
decisions of the Federal Circuit in 
Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 
2001), and Nat'l Org. of 


Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003), to the extent that 
those decisions are applicable to 
the claim for entitlement to 
dependency and indemnity 
compensation under the provisions of 
38 U.S.C.A. § 1318.  

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case which includes 
consideration of all evidence added to the record since the 
last supplemental statement of the case in February 2002, and 
provide the appellant and her representative with an 
appropriate opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

